Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 02/11/2021.  
The information disclosure statement/s (IDS/s) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 02/11/2021 are acceptable.
Applicant has amended claims 1-12.
Claims 1-12 are pending and have been examined.
Objections to Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Objections to Claims
Claim 1 is objected to because of the following informalities:
In re to claim 1, it appears that the phrase “with the at least one smoothing capacitor” is added in error.  It appears that it is a redundant limitation to the preceding limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kim et al. (U.S. 10,033,196 B2); hereinafter “Kim”.

In re to claim 1, Kim disclose an electrical AC/DC conversion arrangement (i.e. 500, fig. 5, see col. 4, lines 28-29) comprising: an AC circuit breaker (i.e. 632a-f, fig. 6A, see col. 11, lines 12-13), which is configured as a hybrid circuit breaker (2) or as a semiconductor circuit breaker (i.e. 632a-f are semiconductors, see fig. 6A), a rectifiers (i.e. 650) at least one smoothing capacitor (i.e. 658), a semiconductor switch (i.e. 662) connected in series with the at least one smoothing capacitor (i.e. 658); and at least one first isolation relay (i.e. 258a-c, fig. 2B) for galvanic isolation (i.e. see col. 6, lines 20-28), wherein one input of the AC circuit breaker forms an AC input of the electrical AC/DC conversion arrangement (i.e.. 610 is the AC input for the AC/DC converter, see fig. 6A and col. 8, lines 25-29), wherein one output of the AC circuit breaker is connected, at least indirectly, with an input of the rectifier (i.e. the input of rectifier 650, fig. 6A, see col. 8, lines 62-67), wherein the at least one smoothing capacitor (i.e. 658) and the first semiconductor switch (i.e. 662) connected in series with the at least one smoothing capacitor, connect a first output the rectifier with a second output of the rectifier (i.e. rectifier 650, outputs of 654a to 654c, see fig. 6A), wherein the first output of the rectifier is connected, at least indirectly, with one input of the first isolation relay (i.e. 258a-c, fig. 2B), wherein one output of the first isolation relay forms a first DC output of the electrical AC/DC conversion arrangement and is provided for connection to at least one direct current consumer (i.e. the DC output at output 260, fig. 2B, see col. 8, lines 20-36), and wherein the AC circuit breaker (i.e. 632a-f, fig. 6A), the first semiconductor switch, (i.e. 662, fig. 6A) and the first isolation relay are interconnected, at least indirectly (i.e. 632a-f, fig. 6A, 662, fig. 6A and 258a-c, fig. 2B ae part of the same circuitry, see the above citations).  
In re to claim 2, Kim disclose the electrical AC/DC conversion arrangement (i.e. 500, fig. 5, see col. 4, lines 28-29) according to claim 1, wherein the rectifier (i.e. 652/650) and the at least one smoothing capacitor (i.e. 658) are integral parts of an active rectifier (i.e. 652/650, see fig. 6A).  
In re to claim 3, Kim disclose the electrical AC/DC conversion arrangement (i.e. 500, fig. 5, see col. 4, lines 28-29) according to claim 1, wherein the electrical AC/DC conversion arrangement comprises as at least one control and monitoring unit (i.e. such as an Intel controller), and wherein the control and monitoring unit is connected, at least indirectly, with the AC circuit breaker, the first semiconductor switch. and the first isolation relay (i.e. see col. 13, lines 1-16).  
In re to claim 7, Kim disclose the electrical AC/DC conversion arrangement (i.e. 500, fig. 5, see col. 4, lines 28-29) according to claim 1, wherein the electrical AC/DC conversion arrangement also comprises a second semiconductor switch (i.e. 664), wherein the second semiconductors switch is configured to be controllably switched between the first output (i.e. 686a) of the rectifier (i.e. 650) and the at least one smoothing capacitor (i.e. 658), and wherein the second semiconductor switch (i.e. 664) is configured to be controlled by a control and monitoring unit (i.e. such as an Intel controller, see col. 13, lines 1-16).  
In re to claim 11, Kim disclose the electrical AC/DC conversion arrangement (i.e. 500, fig. 5, see col. 4, lines 28-29) according to claim l, wherein at least two, components are arranged as integrated units in a common housing (i.e. see col. 10, lines 18-40).  

In re to claim 12, method claim 12 is rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore, the previous rejections based on the apparatus will not be repeated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Kim et al. (U.S. 10,033,196 B2); hereinafter “Kim”, in view of Mangtani et al. (U.S. 5,687,049 A), hereinafter “Mangtani”.

In re to claims 4-6, 8 and 9, Kim disclose the electrical AC/DC conversion arrangement (i.e. 500, fig. 5, see col. 4, lines 28-29) according to claim 1.  Except, Kim fail to explicitly disclose that wherein the electrical AC/DC conversion arrangement comprises a desaturation detector for detecting a desaturation of the first semiconductor switch, is the desaturation detector being configured in as a part of a control and monitoring unit;  wherein the electrical AC/DC conversion arrangement also comprises a first current sensor for overcurrent detection, the first current sensor is-being arranged between the first output of the rectifier and the first isolation relay and is connected with the control and monitoring unit;  wherein the control and monitoring unit is configured such that, upon detection of a preset overcurrent or a short circuit current, to switch off, in a first step, the first semiconductor switch as well as the AC circuit breaker, and subsequently send a switch-off pulse to a first isolation relay; wherein the control and monitoring unit is also configured such that, upon detection of the preset overcurrent or a short-circuit current, to switch off the second semiconductor switch in a first step.  Whereas, Magtani teach that wherein the electrical AC/DC conversion arrangement (i.e. fig. 6) comprises a desaturation detector (i.e. 120, 122 and124, fig. 6) for detecting a desaturation of the first semiconductor switch (i.e. 36, 38 and 40, fig. 6), is the desaturation detector being configured in as a part of a control and monitoring unit (i.e. see, col. 5, line 59 to col. 6, line 17); wherein the electrical AC/DC conversion arrangement (i.e. fig. 6)  also comprises a first current sensor  (i.e. 134) for overcurrent detection, the first current sensor is-being arranged between the first output of the rectifier (i.e. the negative output of the rectifier, see fig. 6) and the first isolation relay (i.e. 132) and is connected with the control and monitoring unit (i.e. 132 includes both the relay and monitoring init, see fig 6, see col. 6, line 65 to col. 7, line 49).  wherein the control and monitoring unit is configured such that, upon detection of a preset overcurrent or a short circuit current, to switch off, in a first step, the first semiconductor switch (i.e. 120, fig. 6) as well as the AC circuit breaker, and subsequently send a switch-off pulse to a first isolation relay (i.e. see col. 7, lines 14-49);  wherein the control and monitoring unit is also configured such that, upon detection of the preset overcurrent or a short-circuit current, to switch off the second semiconductor switch (i.e. 122, fig. 6) in a first step (i.e. see col. 7, lines 14-49).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the AC/DC conversion arrangement of Kim by incorporating the desaturation detector of Magtani in order to provide a protection means to the semiconductor switching in the AC/DC conversion arrangement of Kim as taught by Magtani. 
In re to claim 9, Kim disclose the electrical AC/DC conversion arrangement (i.e. 500, fig. 5, see col. 4, lines 28-29) according to claim 1 wherein the electrical AC/DC conversion arrangement comprises as, at least two isolation relays (i.e. 254a-b, fig. 6A), wherein one input of the second isolation relay is connected to the first output (i.e. first input from 600) of the rectifier (i.e. 650) parallel to the first isolation relay (i.e. 654a), wherein one output of the second isolation relay (i.e. 654b) forms a second DC output (i.e. output of 656b) of the electrical AC/DC conversion arrangement and is provided for connection to at least one second direct current consumer (i.e output at 690).   Except, Kim fail to explicitly disclose that wherein a second current sensor is arranged between the first output of the rectifier and the second isolation relay, and wherein the second isolation relay and the second current sensor are at least indirectly connected in terms of control technology with the AC circuit breaker and the first semiconductor switch (5).  Whereas, Magtani teach that wherein a second current sensor (i.e. include in 134, fig. 6) is arranged between the first output of the rectifier (i.e. the rectifier of fig. 6) and the second isolation relay (i.e. part of 132), and wherein the second isolation relay and the second current sensor are at least indirectly connected in terms of control technology with the AC circuit breaker and the first semiconductor switch (i.e. 120, fig. 6. All circuitry is connected to the controller 132, see fig. 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the AC/DC conversion arrangement of Kim by incorporating the desaturation detector of Magtani in order to provide a protection means to the semiconductor switching in the AC/DC conversion arrangement of Kim as taught by Magtani. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 10, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control and monitoring unit is configured such that, upon detection of a present overcurrent by the second current sensor, to switch off the first semiconductor switch as well as the AC circuit breaker in a first step, and subsequently, to send in a second step a switch-off pulse to the second isolation relay after the expiration of a preset time period, and to switch the first semiconductor switch and the AC circuit breaker on again in a third step after the opening of the second isolation relay”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEMANE MEHARI/Primary Examiner, Art Unit 2839